Citation Nr: 1408933	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for residuals of an injury to the right forehead, to include headaches.

2. Entitlement to service connection for scar, right forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to February 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claims currently on appeal.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated. 

In the case, the Veteran contends that his current headaches and a right forehead scar are related to active service.  Specifically, he avers that his headaches and forehead scar are the residuals of an assault that occurred during active service.  In his claim filed in October 2009, the Veteran states "I was struck by a prisoner at Ft Lewis Stockade.  I had 13 stiches on the outside and stiches on the inside also.  I developed headaches after this injury and have had them ever since."  

The Veteran's MOS was a military policeman.  The service treatment records (STRs) indicate the Veteran was treated for a laceration in March 1970.  The treatment records note the Veteran was struck above the right eye.  The right eye was reported to be closed and swelling.  There were no further complaints noted in the Veteran's STRs, to include his exit physical examination.

In this case, the Veteran is fully competent to attest to his observations of his headache symptoms, to include attesting as to symptoms in service, and as to continuing headache symptoms after discharge.  The Veteran is also competent to attest to the sequence of events leading to a scar on his forehead, and the lay accounts of his symptoms.  Layno; 38 C.F.R. § 3.159(a)(2).  The Veteran states that the scar on his right forehead gets tender and then heals up.

Here, in light of the fact that the service treatment record show that the Veteran was struck above the right eye in March 1970, and that he was treated for a laceration above his right eye at that time, the Board finds that a VA examination and opinion addressing the possibility of any relationship between the Veteran's current symptoms (of headaches and of a painful and tender right forehead scar) and the in-service event is necessary to properly adjudicate the claims.  While the Veteran has reported current symptoms of headaches and a tender scar, a VA examination is needed to determine and clarify whether the Veteran as a presently existing disability due to a headche disorder (i.e., migraine, tension, etc.) and a right forehead scar as a result of the in service incident.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for headaches and a (painful and tender) forehead scar.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available records identified by the Veteran.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review, in accordance with 38 C.F.R. § 3.159(e). 

2. After any new evidence has been associated with the claims file, if identified and available, the Veteran should be scheduled with appropriate in-person examinations to clarify the nature and etiology of the Veteran's headaches and scar on the right forehead.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiners, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to the following questions:

Headaches:

(1)  Does the Veteran have a presently existing disability manifested by headaches?  If so, please specify the diagnosis.  (2) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disorder that the Veteran now has, had its onset in service or was caused by any incident of service, including the March 1970 injury to the right forehead?

Scar, right forehead:

(2) Does the Veteran currently have a scar on the right side of his forehead?  If so, is it at least as likely as not (50 percent or greater probability) that such a scar is a residual of the in-service treatment for a laceration above the right eye, or is otherwise related to service?

A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed

3. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. Thereafter, the RO should readjudicate the claims.  All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered. If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


